Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger et al. (US 2011/0278879 A1).
Regarding claim 1, Belanger et al. discloses an aircraft galley cart, comprising: a first portion (door 50) hingedly coupled to a second portion (body 14), the first portion accessible via at least one first door and the second portion accessible via at least one second door (second aircraft door; Fig. 5 shows first and second doors); the aircraft galley cart (utility cart 10) having a default configuration (Fig. 2) associated with a first cart width (see the width measured between the outer surfaces of wall portions 22 and 26) and a deployed configuration (Fig. 5) associated with a second cart width less than the first cart width (see the width measured between the inner surfaces of wall portions 22 and 26), the first portion adjacent to the second portion relative to a first shared plane (inner surface of wall portion 22) when in the default configuration (Fig. 2) and relative to a second shared plane (inner surface of wall portion 26) when in the 

Regarding claim 2, Belanger et al. discloses the aircraft galley cart of claim 1, wherein: the first portion (door 50) is operatively coupled to the second portion (body 14) by at least one continuous hinge (hinges 52) corresponding to a vertical axis (Para. 0053); and the first portion is rotatable relative to the continuous hinge to transition the aircraft galley cart between the default and deployed configurations (Figs. 2 & 5).  

Regarding claim 3, Belanger et al. discloses the aircraft galley cart of claim 1, further comprising one or more of: a first locking device (lock member 78) configured to secure the aircraft galley cart in the default configuration (Fig. 2; Para. 0053); and a second locking device configured to secure the aircraft galley cart in the deployed configuration (see the use of a magnet to keep the door affixed to wall portions 22 or 26 as discussed in Para. 0060; Fig. 5).  

.  

Claims 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura (US 2002/093273 A1).
Regarding claim 10, Itakura discloses an aircraft galley cart (serving wagon 1), comprising: a first portion (member 30) slidably coupled to a second portion (body 10), the first portion accessible via at least one first door (plate 22) and the second portion (body 10) accessible via at least one second door (plate 32); the aircraft galley cart having a default configuration (Fig. 1) associated with a first cart width (see outer width of body 10) and a deployed configuration (Fig. 2) associated with a second cart width (width of the inner space resulting from sliding member 20 and member 30 outward) less than the first cart width, the first portion adjacent to the second portion relative to a first shared plane (a plane perpendicular to the outer surface of 10 and comprising body 10 and member 30) when in the default configuration and relative to a second shared plane when in the deployed configuration, the first portion slidably articulable relative to the second portion to transition the aircraft galley cart between the default configuration (Fig. 1) and the deployed configuration (Fig. 2); a plurality of main casters (see two of casters 50) dorsally attached to the first portion or the second portion, the aircraft galley cart capable of travel along an aircraft floor via the plurality of main casters; and a plurality of auxiliary casters (see other two casters 50) attached to one of the first portion or the second portion, the plurality of auxiliary casters configured to deploy when 

Regarding claim 11, Itakura discloses the aircraft galley of claim 10, wherein the first portion is accessible via at least one third door when the aircraft galley cart is in the deployed configuration (portion 34; Fig. 2; Para. 0019).  

Regarding claim 15, Itakura discloses the aircraft galley cart of claim 10, wherein the aircraft galley cart (serving wagon 1) is configured for stowage within a cart bay of an aircraft galley when in the default configuration (Para. 0037; Fig. 1).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura in view of Belanger et al.
Regarding claim 12, Itakura discloses the aircraft galley cart of claim 10.  Itakura does not explicitly disclose locks wherein a first locking device configured to secure the aircraft galley cart in the default configuration; and a second locking device configured to secure the aircraft galley cart in the deployed configuration.  Such locking device are well known in the art as evidenced by prior art reference Belanger et al.  Belanger et al. discloses a first locking device (lock member 78) configured to secure the aircraft galley cart in the default configuration (Fig. 2; Para. 0053); and a second locking device configured to secure the aircraft galley cart in the deployed configuration (see the use of a magnet to keep the door affixed to wall portions 22 or 26 as discussed in Para. 0060; Fig. 5).  As such, it would have been obvious to one of ordinary skill in the art at the time 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 13 disclose a caster support arm as claimed which is not reasonably found in the prior art.  Claims 5-8 depend from objected to claim 4.  Claim 14 depends from objected to claim 13.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618